     Case 1:17-cv-01384-DAD-JLT Document 41 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JONATHAN GRIGSBY,                                No. 1:17-cv-01384-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   C. PFEIFFER, et al.,
                                                      (Doc. No. 35)
15                      Defendants.
16

17          Plaintiff Jonathan Grigsby is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 11, 2019, the assigned magistrate judge issued findings and recommendations

21   recommending that this action proceed only on plaintiff’s First Amendment retaliation claim

22   against defendant M. Hernandez and that all other claims and defendants be dismissed. (Doc. No.

23   35.) The findings and recommendations were served on plaintiff and contained notice that any

24   objections thereto were to be filed within fourteen (14) days after service. (Id. at 2.) On August

25   2, 2019, plaintiff filed untimely objections to the findings and recommendations.1 (Doc. No. 36.)

26
     1
27     Plaintiff also filed objections on September 25, 2019. (Doc. No. 37.) These objections are
     missing the second page and include two additional pages of exhibits, but otherwise appear to be
28   identical to plaintiff’s August 2, 2019 objections.
                                                       1
     Case 1:17-cv-01384-DAD-JLT Document 41 Filed 04/17/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 4   by the record and proper analysis.

 5          Out of an abundance of caution, the undersigned has reviewed plaintiff’s untimely

 6   objections. In those objections, plaintiff states that he is ready to proceed on his First

 7   Amendment retaliation claim against defendant M. Hernandez. (Doc. No. 36 at 1.) Nevertheless,

 8   plaintiff subsequently reiterates conclusory allegations from his “Amended Complaint and

 9   Demand for Jury Trial,” (Doc. No. 34), which the magistrate judge construed as notice of

10   plaintiff’s intent to stand on his first amended complaint. (Doc. No. 35 at 1.) The undersigned

11   agrees with the magistrate judge’s interpretation and construes plaintiff’s objections as further

12   notice of his intent to stand on his first amended complaint.

13          Accordingly:

14          1. The findings and recommendations filed July 11, 2019, (Doc. No. 35), are adopted in

15               full;

16          2. This action shall proceed only on plaintiff’s First Amendment retaliation claim against

17               defendant M. Hernandez, and all other claims and defendants are dismissed from this

18               action; and

19          3. This matter is referred back to the magistrate judge for further proceedings consistent

20               with this order.
21   IT IS SO ORDERED.
22
        Dated:      April 16, 2020
23                                                          UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        2
